DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 11 and 19 are objected to because of the following informalities: the phrase “a gap” in lines 7 and 9 of claims 1 and 11 respectively should be re-written as “an air gap”. Also, examiner notices that there are two claims 19 and one claim needs to be deleted. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the current control circuit” in line 23 is indefinite because it’s not clear if the claim is trying to disclose “current control means” or a new current control.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/477,547. The difference between claims 1 and 11 of the current application and the copending application are regarding circumferential periphery being opposed to a rotor side, rotor magnetic poles consisting of N- and S- poles in the copending application and full-pitch windings of the current application which are not inventive features. As a result, the differences are minor and obvious.
This is a provisional nonstatutory double patenting rejection.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: stator current supplying means, rotor current supplying means, current control means in claims 1 and 11 and power supplying means in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US Pub. no. 2015/0155810 A1 in a view of Lipo US Patent No. 4,573,003.


Regarding claim 1, Yamada discloses 
A motor system (See Fig. 1) comprising:
A stator (Item 16) having a circumferential direction, the stator having a circumferential periphery along the circumferential direction (See para 0026);
a rotor (Item 18) having a circumferential direction, the rotor having a circumferential periphery along the circumferential direction of the rotor, being opposed to the circumferential periphery of the stator via a gap multiple-phase stator windings (Items 22u, 22v, and 22w) arranged in the stator (Item 16), the stator windings being full-pitched windings of multiple phases and arranged in and on the circumferential periphery of the stator (See Fig.1 for circumferential periphery); (See para 0025, 0026, and 0028. Yamada does not say full-pitched windings)
a rotor winding (Items 32s and 32n) arranged in and on the circumferential periphery of the rotor, the rotor in the circumferential direction thereof, (See para 0030, 0031, and 0039. See Fig. 1 for arrangement)
stator current supplying means (Item 44) which supplies, for every one of the multiple phases, a stator current to the stator windings for drive thereof; (See para 0034)
rotor current supplying means (Items 32, 34, 36, 38, 42, and 46) which supplies a rotor current to the rotor winding for drive thereof, the rotor current being transmitted from a fixed part (Diode) of the motor system to a rotor side (See para 0029, 0033, 0034 and 0059); and
current control means (Item 46) which control both the stator current to the stator windings and the rotor current to the rotor winding, (See para 0038, 0039 and 0060)


Yamada is silent about “the stator windings being full-pitched windings, wherein the current control means are configured to control such that the stator current is substantially synchronized with rotation of the rotor, the stator current and the rotor current are spatially substantially opposed to each other via the air gap”

Regarding claim 1, Lipo discloses the stator windings being full-pitched windings (See column 4, lines 55-63), wherein the current control means (Item 35) are configured to control such that the stator current is substantially synchronized with rotation of the rotor (Item 61. It should be noted that ampere-turns counteract which indicates synchronism), the stator current and the rotor current are spatially substantially opposed to each other via the air gap. (See column 3, lines 55-59, column 5, lines 3-24, column 6, lines 28-50)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Lipo’s current control means to control the stator and the rotor current via the air gap and the full-pitched stator windings in Yamada’s teachings to improve power density which allows greater torque with the 

Regarding claim 11, Yamada discloses 
A motor system comprising: a motor; and a control device (See Fig. 2, item 46, pare 0035), wherein the motor comprises a stator having a circumferential direction, the stator having a circumferential periphery along the circumferential direction; a rotor having a circumferential direction, the rotor having a circumferential periphery along the circumferential direction of the rotor and being opposed to the circumferential periphery of the stator via a gap; multiple-phase stator windings arranged in the stator, the stator windings being full-pitch windings of multiple phases and arranged in and on the circumferential periphery of the stator; and a rotor winding arranged in and on the circumferential periphery of the rotor in the circumferential direction thereof; the control device comprises a stator current supplying circuit (Item 44)  which supplies, for every one of the multiple phases, a stator current to the stator windings for drive thereof; a rotor current supplying circuit (Items 32, 34, 36, 38, 42, and 46) which supplies a rotor current to the rotor winding for drive thereof, the rotor current being transmitted from a fixed part of the motor system to a rotor side; and current control means which control both the stator current to the stator windings and the rotor current to the rotor winding, wherein the current control circuit is configured to control such that the stator current is substantially synchronized with rotation of the rotor, the stator current and the rotor current are spatially substantially opposed to each other via the air gap, and the stator current and the rotor current each include mutually opposed currents whose flowing (See claim 1 rejection for detail)

Regarding claims 2 and 12, Yamada discloses 
, wherein the rotor current supplying means comprises a rotary transformer, a combination of brushes and slip rings, or an AC generator (See para 0024 and 0025) which supply the rotor current; and a rectifying device (Items 34 and 36) which rectifies an output AC voltage and an output AC current to the rotor current which is a DC rotor current. (See para 0029, 0033 and 0059. The bold portion is not considered because this is optional)

Regarding claim 3, Yamada discloses 
, wherein 
the rotor current supplying means is configured to generate the rotor current based on the stator current generated by the stator current supplying means and supply the generated rotor current to the rotor windings. (See para 0033, 0047, 0058, and 0059. It should be noted that item 44 generates currents Iu, Iv, and Iw which are used to induce the rotor current)

Regarding claims 6 and 16, Yamada discloses 
wherein


Regarding claims 7 and 17, Yamada discloses 
wherein
the current control means is configured to:
control, a field current component of the stator or a field magnetic flux generating means of the rotor depending on a position of the rotor winding, the field current component and the field magnetic flux generating means being generating a field magnetic flux, wherein the current control means include a permanent magnet (Items 38n and 38s form a permanent magnet added for the control. (See para 0033, 0063-0065. The bold portion is not considered as this is optional)

Regarding claim 9, Yamada discloses 
power supplying means (Item 42) which supplies power to the rotor, the power supplying means being a part of the rotor current supplying means; and
current control means which is a part of the rotor current supplying means. (See para 0034)

Regarding claim 10, Yamada discloses 
wherein the stator has a stator back yoke (Item 20) on which the stator windings are wound and the rotor has a rotor back yoke (Item 30) on which the rotor winding is 

Regarding claim 13, Yamada discloses 
, wherein the rotor current supplying circuit is configured to generate the rotor current based on the stator current generated by the stator current supplying circuit and supply the generated rotor current to the rotor winding. (See para 0033, 0047, 0058, and 0059. It should be noted that item 44 generates currents Iu, Iv, and Iw which are used to induce the rotor current)

Regarding claims 18 and 19, Yamada discloses 
wherein the current control means is configured to control, in addition to controlling the field current component or the field magnetic flux generating means, a current phase of the stator to a circumferential position (“electrical angle of the rotor”) of the rotor winding. (See para 0064 and 0065)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. US Pub. no. 2015/0155810 A1 in a view of Lipo US Patent No. 4,573,003 and further in a view of Fukumoto et al. US Pub. no. 2003/0127273 A1.

Regarding claim 8, Yamada and Lipo is silent about “wherein

the rotary transformer is also provided with a rotor-side rotary transformer provided with a portion which detects a position of the rotor, the portion including a portion having a small magnetic resistance and a portion having a magnetic resistance which is larger than the small magnetic resistance.”

Regarding claim 8, Fukumoto discloses wherein
the rotary transformer (See Fig. 4, item 60 is the rotary transformer) is provided with a stator-side rotary transformer provided with a position sensor (Resolver) which detects a rotor position of the rotor, and
the rotary transformer (Item 62) is also provided with a rotor-side rotary transformer provided with a portion which detects a position of the rotor, the portion including a portion having a small magnetic resistance and a portion having a magnetic resistance which is larger than the small magnetic resistance. (See para 0042 and 0043)
(It should be note that magnetic resistance continuously changes which indicates that different portions have different magnetic resistance)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada’s teachings to include the rotary transformer of Fukumoto to detect a relative angular position between the rotor and the stator. (See Fukumoto’s para 0043)

Allowable Subject Matter
Claims 4, 5, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under Double Patenting and/or 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Examiner withdraws objection to drawings based on applicant’s amendments and arguments. However, applicant's arguments with respect to claims filed 02/10/2021 have been fully considered but moot over new reference. (See updated claim rejections for detail). Also, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846